Appellant filed his bill in equity to enforce a mechanic's lien for labor and materials furnished in repairing an automobile. A demurrer for want of equity in the bill was sustained by the trial court, on the theory that equitable jurisdiction for the enforcement of statutory liens, for which the statute gives a specific remedy at law, depends upon the existence of some special ground of equitable cognizance.
Such has, indeed, been the rule in this state. Chandler v. Hanna, 73 Ala. 390. As to mechanics' and materialmen's liens under section 4754 of the Code, full concurrent jurisdiction was given to courts of equity, for claims exceeding $50, by the act of 1895 (section 2733, Code 1896). And section 4829, Code 1907, provides:
"The statutory modes provided in this Code for the enforcement of liens are not the exclusive *Page 374 
modes of enforcing such liens; * * * any lien may be enforced in the manner provided by statute, if so provided, or inequity, or by attachment for enforcing liens, or by any similar mode or remedy existing at common law." (Italics supplied.)
It is contended that this statute is merely declaratory of the pre-existing law and practice, and does not create in courts of equity a new jurisdiction concurrent with the jurisdiction of courts of law. This view of section 4829 must be rejected as unsound, for its language is clear, simple, and direct, and its purpose unmistakable.
Moreover, this court has several times construed it, without question apparently, as giving to lien claimants a concurrent remedy in equity. Bynum Merc. Co. v. Bank, 187 Ala. 281,65 So. 815; Pearce v. Brilliant Coal Co., 200 Ala. 630,77 So. 4, 7; Henderson v. Steiner-Lobman, etc., Co., 202 Ala. 325,80 So. 407.
We hold that the trial court erred in sustaining the demurrer, and its decree will be reversed, and a decree here rendered overruling the demurrer to the bill.
Reversed and rendered.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., concur.